DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MIXON JUSTE,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1849

                         [September 20, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 11-726CF10A.

   Mixon Juste, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.